Name: Commission Regulation (EEC) No 2638/84 of 18 September 1984 re-establishing the levying of customs duties on butanol and isomers thereof, other than normal butyl alcohol, falling within subheading 29.04 A III ex b) and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 84 Official Journal of the European Communities No L 250 / 13 COMMISSION REGULATION (EEC) No 2638/84 of 18 September 1984 re-establishing the levying of customs duties on butanol and isomers thereof, other than normal butyl alcohol , falling within subheading 29.04 A III ex b) and originating in Romania , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply originating in Romania, reached that reference base after being charged thereagainst ; whereas the exchange of information organized by the Commis ­ sion has demonstrated that continuance of the pre ­ ference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Romania, HAS ADOPTED THIS REGULATION : Artide 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized preferences for 1984 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation , duties on the products listed in Annex B, originating in each of the countries or territories listed in Annex C, shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 12 of that Regulation ; Whereas, as provided for in Article 12 of that Regula ­ tion , where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes , or threatens to cause , economic diffi ­ culties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas, for this purpose , the reference base to be considered shall be, as a general rule , 1 50 % of the highest maximum amount valid for 1980 ; Whereas , in the case of butanol and isomers thereof, other than normal butyl alcohol , falling within subheading 29.04 A III ex b), the reference base is fixed at 410 900 ECU ; whereas, on 14 September 1984, imports of these products into the Community, As from 22 September 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in Romania : CCT heading No Description 29.04 A III ex b) (NIMEXE code 29.04-18 ) Butanol and isomers thereof, other than normal butyl alcohol Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Europea n Commun itits. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983 , p. 1